Citation Nr: 0618437	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  02-07 061A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee injury, 
due to status postoperative medial meniscectomy.

2.  Entitlement to an initial compensable rating for service-
connected status post arthrotomy and partial excision of the 
anterior fat pad of the right knee. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from August 1974 to October 
1999.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefits sought on 
appeal.  

In April 2006, the veteran testified at a Board hearing held 
at the RO.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A left knee injury, due to status postoperative medial 
meniscectomy, was noted upon entry into active service.

3.  During service the veteran's left knee disability was 
permanently aggravated.

4.  The veteran experiences symptoms related to his status 
post arthrotomy and partial excision of the anterior fat pad 
including bony crepitus.


CONCLUSIONS OF LAW

1.  The preexisting left knee disability was aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(b), 3.306(a) (2005).

2.  Criteria for a 10 percent rating for status post 
arthrotomy and partial excision anterior fat pad of the right 
knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code 5259 (2005).
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  Any error in 
the failure to provide notice involving the downstream 
elements of rating and effective date is harmless at this 
time, and can be corrected by the RO following the Board's 
decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The veteran asserted that his long period of service worsened 
an injury to his left knee.  The veteran injured the left 
knee while playing football during high school and surgery 
was performed on the injury prior to entering service.  The 
veteran injured his right knee during service while playing 
racket ball.  The veteran currently has a noncompensable 
rating for his right knee disability.  He argued that the 
pain and discomfort associated with the right knee disability 
warranted an increased rating.  The Board will first consider 
the veteran's claim for service connection of a left knee 
injury and then consider the veteran's claim for a 
compensable rating for the right knee injury.

Service Connection-Left Knee

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 C.F.R. § 3.303(a).  When a veteran seeks 
service connection for a disability, due consideration shall 
be given to the supporting evidence in light of the places, 
types, and circumstances of service, as evidenced by service 
records, the official history of each organization in which 
the veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154; 
38 C.F.R. § 3.303(a).  The mere fact of an in-service injury 
is not enough; there must be evidence of a chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior to service.  See 38 
U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304(b).  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  See 38 C.F.R. § 3.304(b)(1).  

A preexisting disease will be presumed to have been 
aggravated by military service when there is an increase in 
disability during such service, unless there is a specific 
finding that the increase is due to the natural progress of 
the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
In deciding an aggravation claim, the Board must determine, 
after having found the presence of a preexisting condition, 
whether there has been any measurable worsening of the 
disability during service and whether such worsening 
constitutes an increase in disability.  See Browder v. Brown, 
5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. App. 
155, 163 (1993).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

As noted, the veteran had a football injury before service 
that required surgery.  The veteran alleged that his left 
knee pain increased due to the rigors of service, and 
specifically, running in combat boots.  The veteran asserted 
that the pain had increased with time.  The Board considers 
the veteran's claim to be that his service permanently 
aggravated his pre-existing left knee injury.

The veteran's service records include a letter from a private 
physician dated in June 1974.  The private physician noted 
that he treated the veteran in September 1970 following a 
football injury to the left knee and diagnosed a tear of the 
medial meniscus.  In October 1970, the private physician 
performed an exploratory surgery on the left knee and excised 
the medial meniscus.  A month later, the private physician 
examined the veteran and found that the veteran was having no 
symptoms associated with the left knee.

The veteran's December 1973 enlistment examination indicates 
that the veteran had two scars on the left knee and also 
lists the surgery to the left knee.  There is no notation 
upon entering service, however, that the veteran was 
experiencing pain or other residuals related to the left 
knee.  In his report of medical history completed in January 
1978, the veteran noted that he had surgery but related that 
he was in excellent health.  

Beginning in August 1975, the veteran began seeking treatment 
for left knee pain.  The veteran's service medical records 
indicate that he sought treatment for left knee pain at least 
six times and was put on physical restriction due to the 
veteran's left knee on two other occasions.  The last time 
the time the veteran's service medical records show that he 
sought treatment for his left knee pain was June 1984.  The 
veteran has related that he stopped seeking treatment for the 
pain, but that the pain did not cease.  These records 
indicate that he experienced occasional cracking and 
occasional pain.  In the veteran's report of medical history 
completed upon discharge, the veteran noted that he had a 
history of swollen or painful joints.  The veteran filed his 
claim for service-connection for the left knee disability one 
month after being discharged from service.

In March 2004, the veteran underwent a VA medical 
examination.  The examiner noted the veteran complained of 
mild pain at all times.  The examiner further noted that the 
veteran complains of crackling and intermittent locking in 
the knee.  The examiner found, however, that the veteran did 
not have severe symptoms related to this injury.  The veteran 
had full flexion and extension, and did not show objective 
signs of pain with use of the joint.  In addition, x-rays of 
the left knee were normal and there were no signs of 
instability of the knee.  The examiner concluded that the 
veteran's left knee pain did not impact his daily life, 
activities or employment.  The examiner did find, however, 
that the left knee had mild bony crepitus and very mild 
degenerative arthritis.  The examiner opined that these 
symptoms/disability were as likely as not related to the 
veteran's service.  

The examiner further stated, however, that the veteran's 
active lifestyle, as illustrated by the veteran's statement 
that he was able to walk 40 miles, indicated that his left 
knee disability does not have a negative impact upon his 
life.  The examiner then stated that the veteran's status and 
complaints now are more likely than not related to natural 
progression over several decades of time.  This statement 
would appear to contradict the examiner's conclusion that the 
veteran's disability is as likely as not related to service.  
The Board construes the examiner's findings to indicate that 
the veteran's complaints of increased pain are due to the 
passage of time and his active, physical lifestyle but that 
there are objective changes to the left knee that are 
attributable to service.  Understood in this way, the 
examiner does not contradict his finding of a nexus between 
the objective findings of bony crepitus and arthritis of the 
left knee and the veteran's service.  As such, the Board 
concludes that the examiner found that the veteran's service 
had aggravated a pre-existing disability.

The evidence, therefore, indicates that the veteran had a 
surgery on his left knee before service.  The evidence as 
provided by the statement of the private physician who 
performed the surgery, the enlistment examination, and the 
statements of the veteran, indicate that the veteran did not 
experience pain or other residuals from the surgery until 
service.  Although the examiner did not phrase his conclusion 
as a finding that the veteran's service caused permanent 
aggravation of the pre-existing condition, as noted, the 
Board concludes that this was the intent of his findings.  
The examiner also concluded that the veteran has current 
symptoms associated with the left knee.  As the evidence 
shows that the veteran has a current disability and there is 
medical evidence indicating a link between that current 
disability and aggravation caused to the pre-existing knee 
condition, the Board finds the veteran's left knee condition 
was permanently aggravated by service.  The veteran's claim 
for entitlement to service connection for the left knee 
disability is granted.

Increased Rating-Right Knee

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to 
compensation has been established and a higher initial 
disability rating is at issue, the level of disability at the 
time entitlement arose is of primary concern. Consideration 
must also be given to a longitudinal picture of the veteran's 
disability to determine if the assignment of separate ratings 
for separate periods of time, a practice known as "staged" 
ratings, is warranted. See Fenderson v. West, 12 Vet. App. 
119 (1999).  Any reasonable doubt regarding the degree of 
disability is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.

The Board notes that the evaluation of the same disability 
under various diagnoses is to be avoided.  That is to say 
that the evaluation of the same manifestation under different 
diagnoses, a practice known as "pyramiding," is to be 
avoided.  See 38 C.F.R. § 4.14.  The critical inquiry in 
making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

The veteran's disability is rated under Diagnostic Code 5259, 
located in 38 C.F.R. § 4.71a.  Diagnostic Code 5259 
compensates for the removal of semilunar cartilage.  The 
veteran's disability is appropriated rated under this 
diagnostic code as it is most analogous to the veteran's 
disability due to his right knee's status post arthrotomy and 
partial excision of the anterior fat pad.  See 38 C.F.R. 
§ 4.20.  A 10 percent rating is warranted when the disability 
is symptomatic.  There are no higher ratings under this 
diagnostic code.  The veteran's right knee disability is 
currently rated as noncompensable as the RO found no evidence 
of recurrent subluxation or lateral instability of the knee.  
The Board notes, however, that this is not a requirement 
under Diagnostic Code 5259; rather, the veteran's right knee 
disability must be symptomatic. 

As noted, the veteran underwent a VA medical examination in 
March 2004.  In regard to the veteran's right knee, the 
examiner noted that the veteran complained of constant pain 
that the veteran's rated as a 2 out of 10 in severity.  The 
examiner noted that the veteran showed no objective signs of 
pain, including at full flexion.  The veteran has flexion to 
140 degrees and extension to 0 degrees.  In addition, x-rays 
of the veteran's right knee were normal.  The examiner, 
however, noted that the veteran had bony crepitus of the 
right knee and diagnosed clinical degenerative right knee 
joint disease.  

The Board notes that the examiner further related, as noted 
with the veteran's left knee injury, that his right knee did 
not create any impairment to the veteran's life.  Although 
the Board notes that the examiner found the veteran's 
disability to be minimal, the veteran did report constant 
pain and the examiner diagnosed degenerative right knee joint 
disease and mild bony crepitus.  The Board finds that the VA 
examination provides both evidence that the veteran 
experiences symptoms related to his right knee disability, 
such as bony crepitus and mild pain in the joint, and 
evidence that the effects of these symptoms upon the 
veteran's life are not severe.  

The Board notes that the veteran's testimony before the Board 
credibly attested that the veteran experiences constant pain, 
mild instability, and loud cracking (the bony crepitus).  
Deciding all reasonable doubt in regard to the level of 
disability in favor of the veteran and based on the testimony 
given by the veteran, the Board finds that the veteran's 
symptoms related to his right knee disability are sufficient 
to be considered symptomatic and, therefore, the 10 percent 
rating is warranted.  As noted, a 10 percent rating is the 
highest rating provided under Diagnostic Code 5259.

The evidence of record indicates that the veteran has 
complained of constant knee pain.  The Board, however, finds 
that such symptomatology is insufficient to warrant a rating 
higher than 10 percent given that there is no evidence of 
loss of motion, deficits in motor strength, atrophy or any 
indication that pain associated with the right knee 
disability plays an appreciable role in hindering his ability 
to ambulate, climb, bend, stoop, squat, and the like.  See 
38 C.F.R. §§ 4.40, 4,45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. § 3.321(b)(1) provides that, 
in exceptional circumstances, where the schedular evaluations 
are found to be inadequate, the veteran may be awarded a 
rating higher than that encompassed by the schedular 
criteria.  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that "the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards."

The Board does not doubt that limitation caused by constant 
knee pain has an adverse impact on employability; loss of 
industrial capacity, however, is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  The Board notes that 38 C.F.R. § 4.1 
specifically states, "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  As noted, the examiner found that the veteran's 
right knee disability had no impairment on the veteran's 
life.  The Board finds that his disability has not caused 
marked interference with employment as there is no evidence 
that he is unable to continue in his current work.  
Therefore, the Board grants the veteran's claim for an 
increased rating for his right knee disability and concludes 
that his right knee disability is 10 percent disabling.


ORDER

Service connection for a left knee injury is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.

A 10 percent rating for service-connected status post 
arthrotomy and partial excision of the anterior fat pad of 
the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.. 



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


